                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


  UNITED STATES OF AMERICA,

                  Plaintiff,




   vs.                                                        Case No. 14-CR-10168-EFM

  ADAN ZAZUETA-ZAMBADA,

                  Defendant.




                                 MEMORANDUM AND ORDER

         In June 2015, Defendant pleaded guilty to conspiracy to distribute and possession with the

intent to distribute methamphetamine, in violation of 21 U.S.C. § 846. Later that year, the Court

sentenced Defendant to 120 months in prison and five years of supervised release. Defendant is

now before the Court requesting a reduction of sentence pursuant to the First Step Act of 2018 and

18 U.S.C. § 3582(c)(1)(B).

         Section 404(b) of the First Step Act of 2018 authorizes the Court to “impose a reduced

sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat.

2372) were in effect at the time the covered offense was committed.”1 Sections 2 and 3 of the Fair




        1
          First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018); see also 18 U.S.C.
§ 3582(c)(1)(B).
Sentencing Act changed the sentencing guidelines for crack cocaine offenses.2 In this case,

Defendant was convicted and sentenced to an offense involving methamphetamine, and not crack

cocaine. “The statutory penalties for drug conspiracies involving methamphetamine were not

modified by § 2 of the 2010 Act.”3 Thus, Defendant is not eligible for a reduction of his sentence

pursuant to the First Step Act.

        IT IS THEREFORE ORDERED that Petitioner’s Motion for Reduction of Sentence

pursuant to 18 U.S.C. § 3582(c)(2) and First Step Act of 2018 is (Doc. 162) is hereby DENIED.

        IT IS SO ORDERED.

        Dated this 18th day of September, 2019.




                                                            ERIC F. MELGREN
                                                            UNITED STATES DISTRICT JUDGE




        2
         See United States v. McKinney, 382 F. Supp. 3d 1163, 1165 (D. Kan. 2019); United States v. Tovar-
Zamorano, 2019 WL 2005918, at *2 (D. Kan. 2019).
        3
            Tovar-Zamorano, 2019 WL 2005918, at *2.



                                                      -2-
